Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 12, 2020

                                      No. 04-19-00818-CV

                           IN THE INTEREST OF K.R.C., A Child,

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 18-1390-CV-A
                         Honorable Dulce Madrigal, Judge Presiding

                                         ORDER
        On January 2, 2020, appellant requested a copy of the appellate record and appointment
of counsel. The Sixth Amendment to the United States Constitution grants indigent criminal
defendants the right to counsel, but only in criminal cases, not civil cases. Culver v. Culver, 360
S.W.3d 526, 535 n.17 (Tex. App.—Texarkana 2011, no pet.). The clerk’s record indicates this
case is a modification of child support case that does not involve circumstances that would
trigger statutory rights to counsel, such as the termination of parental rights or enforcement of
arrearage through civil or criminal contempt. See TEX. FAM. CODE ANN. § 107.012-.013
(termination of parental rights); see id. § 157.163 (enforcement of arrearage through civil or
criminal contempt). We therefore DENY appellant’s request for appointment of counsel and
GRANT appellant’s request for a copy of the record.



                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court